 

Case 4:20-mj-08865-N/A-BGM Document1 Filed 09/08/20 Page 1 of 1

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
og . . DISTRICT of ARIZONA
United States District Court °
United States of America DOCKET NO.
v.
Jose Fernandez-Molina MAGISTRATE'S CASENO.
YOB: 1977, Citizen of Mexico 94) =a 0 8 8 6 B fi J

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about September 4, 2020, at or near Nogales, in the District of Arizona, Jose Fernandez-Molina, an alicn,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through Nogales, Arizona on June 19, 2020, and without obtaining the express consent
of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission thereto; in
violation of Title 8, United States Section 1326(a), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Jose Fernandez-Molina is a citizen of Mexico. On June 19, 2020, Jose Fernandez-Molina was lawfully denied
admission, excluded, deported and removed from the United States through Nogales, Arizona. On September 4, 2020,
agents found Jose Fernandez-Molina in the United States at or near Nogales, Arizona, without the proper
immigration documents. Jose Fernandez-Molina did not obtain the express consent of the Attorney General or the
Secretary of the Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE;

 

DETENTION REQUESTED . SIGNATURE OF LAINANT (officin! title)
Being duly sworn, I declare that the foregoing is

 

 

true and correct to the best of my knowledge. ¥
¥ 8 OFFICIAL/FITLE

LMG2/AIC
AUTHORIZED AUSA A/ Liza Grano Ano) Border Patrol Agent
ts Andrew J. Carpenter
Sworn by telephone _ x LO f .

SIGNATURE OF MAGISTRA a er

 

 

DATE

2 i 4 MO) September 8, 2020

 
  

 

 

 

 

 

See Federal mutes of Crimntnal Proced We
